DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 11, 13, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the QoE machine learning model asses: a network statistic” – it is unclear to the examiner whether this network statistic is related to or separate from the “network statistics” found in claim 1, from which claim 7 ultimately depends.
Claim 10 recites the limitation "the receiving computing device" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the…network" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “wherein the current state of the sending computing device is determined based on network statistics…” – it is unclear to the examiner whether these network statistics are related to or separate from the “network statistics” found in claim 10, from which claim 13 ultimately depends.
Claim 15 recites the limitation "the network" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the processing unit" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  For expedited processing, the examiner has interpreted this phrase to read “the processor”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma, et al (Pub. No. US 2020/0162535 A1, hereinafter referred to as Ma).

Claim 2 is an independent claim and Ma discloses a method of optimizing expected user-perceived quality of experience (QoE) in real-time communications between a sending computing device and a receiving computing device, comprising: 
determining, by the sending computing device (ARS controller, which is included in the service gateway and implemented at the user end, or with the streaming server, or in edge servers, para. [0028]), a current state of the sending computing device (ARS controller receives network/playback status including retransmission packet count, para. [0010], [0015]); 
determining a current action of the sending computing device (current sending bitrate, throughput and frame size (among others) used in calculations, para. [0014], [0034]); 
transmitting a real-time communication from the sending computing device to the receiving computing device, wherein the real-time communication includes one or more of a real-time audio communication and a real-time video communication (end-to-end process of streaming real-time video, para. [0010], [0030]); 
receiving a reward (environment also provides a reward to the agent, para. [0033], para. [0041]) and network statistics (maximum/minimum received frame interval are provided, para. [0031]), wherein the reward is based on one or more reception parameters associated with the transmitted real-time communication received at the receiving computing device (QoE or reward calculation based on end-to-end interaction latency, para. [0033], [0034]); 
determining, based on the current state, the current action, the network statistics, and the reward, an expected value of a sum of future rewards (state inputs, sending bitrates, and maximum/minimum frame interval used in reinforcement learning method, para. [0038]; expected cumulative reward that it receives from the environment...the reward reflects the performance of each streaming ground according to the QoE matrices ARS intends to optimize as discussed above...estimate the gradient of the expected total reward by observing the trajectories of executions obtained by following the policy, para. [0041]); and 
changing at least one of the plurality of transmission parameters of the sending computing device to maximize the expected value of the sum of future rewards (make decisions and adjust the sending bitrate based on trained and optimized ABR algorithm, para. [0042]; trained policy is based on maximizing estimated cumulative reward, para. [0041]).  

As per claim 3, claim 2 is incorporated and Ma further discloses wherein a state-action value function of a reinforcement learning model determines the expected value of the sum of future rewards (reinforcement learning tools to train and optimize the ABR algorithm, para. [0013]; state inputs and sending bitrates used in reinforcement learning method, para. [0038]; expected cumulative reward that it receives from the environment...the reward reflects the performance of each streaming ground according to the QoE matrices ARS intends to optimize as discussed above...estimate the gradient of the expected total reward by observing the trajectories of executions obtained by following the policy, para. [0041]).  

As per claim 4, claim 3 is incorporated and Ma further discloses further comprising providing an output of the state-action value function to a control policy learning model of the reinforcement learning model (state inputs and sending bitrates used in reinforcement learning method, para. [0038]) and changing, by the control policy learning model, the at least one of the plurality of transmission parameters based on the output of the state-action value function (make decisions and adjust the sending bitrate based on trained and optimized ABR algorithm, para. [0042]; trained policy is based on maximizing estimated cumulative reward, para. [0041]).  

As per claim 5, claim 2 is incorporated and Ma further discloses wherein the reward comprises a user-perceived quality of experience (QoE) metric (reward reflects the performance of each streaming ground according to the QoE matrices ARS intends to optimize, para. [0041]) based on the one or more reception parameters associated with the transmitted real-time communication received at the receiving computing device (QoE matrices to calculate reward, where the calculation is based on end-to-end-interaction latency, para. [0033], [0034]).  

As per claim 6, claim 5 is incorporated and Ma further discloses further comprising determining the user-perceived QoE with a QoE machine learning model, wherein the QoE machine learning model assesses the payload of the transmitted real-time communication received at the receiving computing device (by using DRL-based ARS to handle abr control in real-time video streaming systems, it optimizes its policy for different network characteristics and QoE matrices directly from user QoE, para. [0043]).  

As per claim 7, claim 5 is incorporated and Ma further discloses determining the user-perceived QoE with a QoE machine learning model, wherein the QoE machine learning model assesses: a network statistic at the receiving computing device (end-to-end interaction latency in QoE matrix, para. [0034]); a receiving computing device statistic  (freezing time from streaming the video, para. [0034]); and a user feedback of the transmitted real-time communication received at the receiving computing device  (quality perceived by the user, para. [0034]).  

As per claim 8, claim 2 is incorporated and Ma further discloses wherein the at least one of the plurality of transmission parameters includes a send rate parameter (adjusted sending rate, para. [0042]), a resolution parameter, a frame rate parameter, a quantization parameter (QP), or a forward error correction (FEC) parameter.  

As per claim 9, claim 2 is incorporated and Ma further discloses wherein the sending computing device additionally operates as a receiving computing device and wherein the receiving computing device additionally operates as a sending computing device for two-way real-time communication (real-time video systems such as video conferencing, para. [0003]).  

Claim 10 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning. 

As per claim 11, claim 10 is incorporated and Ma further discloses wherein the sending computing device, receiving computing device, and network are simulated (learning process in simulated environment, abstract, para. [0020], [0037], [0041]).  

As per claim 12, claim 11 is incorporated and Ma further discloses wherein the sending computing device, receiving computing device, and network are simulated with discrete events (simulate real video streaming processes, para. [0037]).  

As per claim 13, claim 11 is incorporated and Ma further discloses wherein the current state of the sending computing device is determined based on network statistics  received from the receiving computing device (ARS controller receives network/playback status including retransmission packet count where the user end sends the playback status, para. [0010], [0015]), the network statistics indicative of a quality of a real-time communication received at the receiving computing device (retransmission packet count shows a quality of communication as claimed, para. [0010], [0015]).  

As per claim 14, claim 10 is incorporated and Ma further discloses wherein each of the sending computing device and the receiving computing device execute a communications application (client applications, para. [0037]; program code, para. [0051]) and wherein one or more conditions of the network are controlled according to one or more predetermined parameters (simulate network conditions for learning algorithm, para. [0037]).  

As per claim 15, claim 10 is incorporated and Ma further discloses wherein the network comprises a live, real network (underlying network, para. [0010]; see also FIG. 1-3).  

As per claim 16, claim 15 is incorporated and Ma further discloses wherein the sending computing device, receiving computing device, and network are in a live environment and the method further comprises continuously training the agent based on live real-time communication transmissions (real-time streaming and adapting bitrate based on status feedback, para. [0010]; training agent over time based on observations of real time streaming simulations, para. [0037], [0038]).  

Claim 17 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.  Additionally, Ma further discloses a memory storing executable instructions and a processing device executing the executable instructions (see para. [0046], [0047]).

As per claim 18, claim 17 is incorporated.  Claim 18 corresponds to claim 9 and is therefore rejected for similar reasoning.

As per claim 19, claim 17 is incorporated.  Claim 19 corresponds to claim 8 and is therefore rejected for similar reasoning.

As per claim 20, claim 17 is incorporated and Ma further discloses further comprising performing the determination of the expected value of the sum of future rewards with a reinforcement learning model (reinforcement learning tools to train and optimize the ABR algorithm, para. [0013]).  

As per claim 21, claim 20 is incorporated and Ma further discloses wherein the reinforcement learning model comprises an actor-critic model, a q-learning model (q-learning, para. [0044]), a policy gradient model (gradient descent method of learning, para. [0035]), a temporal difference model, or a monte-carlo tree search model.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11/373,108.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broadened version of the Patent claims, and are thus anticipated by the Patent.  For example, a mapping of independent claim 2 of the instant application to the Patent is shown below:
Instant Application
Patent 11/373,108
2. (New) A method of optimizing expected user-perceived quality of experience (QoE) in real-time communications between a sending computing device and a receiving computing device, comprising: 
1. A method of optimizing expected user-perceived quality of experience (QoE) in real-time communications between a sending computing device and a receiving computing device, comprising: 
determining, by the sending computing device, a current state of the sending computing device; 
determining, by an agent of the sending computing device, a current state of the sending computing device based on current state data of the sending computing device and network statistics received from the receiving computing device, the network statistics indicative of a quality of a real-time communication received at the receiving computing device; 
determining a current action of the sending computing device; 
determining, by the agent, a current action of the sending computing device, wherein the current action comprises a plurality of transmission parameters; providing, by the agent, the transmission parameters to the sending computing device;
transmitting a real-time communication from the sending computing device to the receiving computing device, wherein the real-time communication includes one or more of a real-time audio communication and a real-time video communication; 
transmitting, in accordance with the transmission parameters, a real-time communication from the sending computing device to the receiving computing device, wherein the real-time communication includes one or more of a real-time audio communication and a real-time video communication; 
receiving a reward and network statistics, wherein the reward is based on one or more reception parameters associated with the transmitted real-time communication received at the receiving computing device; 
receiving, by the agent, a reward and second network statistics from, and determined by, the receiving computing device, wherein the reward is based on one or more reception parameters associated with the transmitted real-time communication received at the receiving computing device; 
determining, based on the current state, the current action, the network statistics, and the reward, an expected value of a sum of future rewards; and 
determining, by the agent, based on the current state, the current action, the second network statistics, and the reward, an expected value of a sum of future rewards; and 
changing at least one of the plurality of transmission parameters of the sending computing device to maximize the expected value of the sum of future rewards.
changing, by the agent, at least one of the plurality of transmission parameters of the sending computing device to maximize the expected value of the sum of future rewards.


Likewise, claims 3-21 contain subject matter found in claims 2-19 of the Patent and are thus anticipated by the Patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pub. No. US 2021/0081753 Al — generally teaches selecting candidate actions based on received rewards in reinforcement learning.
Pub. No. US 2013/0286879 A1 — generally teaches adjusting video streams based on overall video streaming user quality of experience.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448